Name: Commission Regulation (EEC) No 2422/92 of 20 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 8 . 92 Official Journal of the European Communities No L 242/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2422/92 of 20 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece in the sectors concerned, and, pursuant to Article 5 (3) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Spain, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 2371 /92 (4); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 12 to 18 August 1992 for the Greek drachma and the Spanish peseta lead, pursuant to Article 9 (2) of Regulation . (EEC) No HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641/91 is hereby amended as follows : 1 . the column headed 'Greece* in parts 1 , 3 , 5, 6, 7 , 8 and 10 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Spain' in parts 3 , 5 and 8 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 24 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 234, 17. 8 . 1992, p. 1 . C) OJ No L 310, 21 . 11 . 1985, p. 4 . 0) OJ No L 358 , 8 . 12. 1989, p. 28 . No L 242/2 Official Journal of the European Communities 24. 8 . 92 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl \\\  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1 412,0 1 412,0 1 907,5 1 907,5 1 412,0 1 412,0 1 341,5 1 341,5 1 341,5 1 287,8 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 ' 1 287,8 1 412,0 1 412,0 1 341,5 1 341,5 1 711,9 1 613,2 1 976,8 635,4 1 368,3 1 313,6 1102 90 90 11-1 11-1 7285 7286 1 368,3 1 368,3 1103 11 10 1 103 11 90 1103 12 00 I 2 433,1 1 848,8 1 803,0 1103 13 10 11-2 \ Il\ 2 047,4 1103 13 90 1103 19 10 1103 19 30 1 440,2 1 368,3 1 878,1 1103 19 90 11-1 11-1 7285 7286 1 368,3 1 368,3 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1 440,2 1 368,3 1 368,3 1 313,6 1 440,2 Official Journal of the European Communities No L 242/324. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl IIl I  1 000 kg  1103 29 90 11-1 11-1 7285 7286 1 1 368,31 368,3 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1 368,3 1 878,1 1 313,6 2 318,1 1 440,2 1 368,3 1 553,2 1104 19 99 11-1 X. 11-1 7285 7286 I 1 368,31 368,3 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1 368,3 1 878,1 2 146,4 1 368,3 1104 22 10 11-6 11-6 7158 7159 I 1 313,62 318,1 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1 803,0 1 313,6 1 313,6 1 440,2 1 440,2 1 440,2 1 440,2 1 368,3 1104 29 19 11-3 11-3 7290 7291 I 1 368,31 368,3 1104 29 31 1104 29 35 I 1 440,21 368,3 1104 29 39 11-3 11-3 7290 7291 1 368,3 1 368,3 1104 29 91 1104 29 95 1 440,2 1 368,3 1104 29 99 11-1 11-1 7285 7286 1 368,3 1 368,3 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1 059,0 423,6 2 513,3 1 877,9 2 387,9 1 784,2 2 079,3 1108 11 00 11-4 11-4 7294 7295 C) 2 386,3 2 386,3 1108 12 00 11-4 7294 2 132,1 24. 8 . 92No L 242/4 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Ft Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ l  1 000 kg  1108 12 00 11-4 7295 C) 2 132,1 1108 13 00 11-5 11-5 7296 7297 ( l) 2 132,1 2 132,1 1108 14 00 11-4 11-4 7294 7295 o 2 132,1 2 132,1 1108 19 90 11-4 11-4 7294 7295 C) 2 132,1 2 132,1 1109 00 00 I 3 247,6 1702 30 91 17-9 7318 2 781,6 1702 30 99 17-9 7318 l 2 132,1 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2 132,1 2 132,1 2 908,7 2 033,3 2 132,1 2302 10 10 23-1 23-1 7622 7623 583,2 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 1 208,0 583,2 1 208,0 583,2 1 249,6 583,2 1 249,6 2 824,0 2309 10 11 23-2 23-2 7624 7625 169,4 2309 10 13 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 C) o o o o C) o o (') o o o o (') o o o - 1 845,1 3 690,2 288.3 576.6 3 058,9 6117,8 169.4 2 014,5 3 859,6 169,4 457.7 746,0 169,4 3 228,3 6 287,2 2309 10 31 23-3 7624 \\  24. 8 . 92 Official Journal of the European Communities No L 242/5 CN code Table Additionalcode Notes Positive Negative Gennany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  1 000 kg  2309 10 31 23-3 7691 536,6 2309 10 33 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 7541 7542 7543 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 o o o o o o o o o o o o o. (2) o o o 1 845,1 3 690,2 288,3 576,6 3 058,9 6 117,8 536,6 2 381,7 4 226,8 536,6 824,9 1 113,2 536,6 3 595,5 6 654,4 2309 10 51 23-4 23-4 7624 7692 1 059,0 2309 10 53 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 7541 . 7542 7543 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 o o o o o (2) o o o o o o o o o o o 1 845,1 3 690,2 288,3 576,6 3 058,9 6 117,8 1 059,0 2 904,1 4 749,2 1 059,0 1 347,3 1 635,6 1 059,0 4 117,9 7 176,8 2309 90 31 23-5 23-5 7624 7693 169,4 2309 90 33 23-11 23-11 23-11 23-11 23-11 23-11 7541 7542 7543 7545 7546 7547 o o (2) o o o 1 845,1 3 690,2 288,3 576,6 No L 242/6 Official Journal of the European Communities 24 . 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  1 000 kg  2309 90 33 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 o o o (2) o o o 0 &lt;2) o o 3 058,9 6 117,8 169,4 2 014,5 3 859,6 169,4 457,7 746,0 169,4 3 228,3 6 287,2 2309 90 41 23-6 23-6 7624 7694 I 536,6 2309 90 43 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 7541 7542 7543 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 o o o " o &lt;2) o o (2) (') o &lt;*&gt; o (2) (2) (2) (2) (2) 1 845,1 3 690,2 288,3 576,6 3 058,9 6 117,8 536,6 2 381,7 4 226,8 536,6 824,9 1 113,2 536,6 3 595,5 6 654,4 2309 90 51 23-7 23-7 7624 7695 I 1 059,0 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7541 7542 7543 7545 7546 7547 7548 7549 7681 7682 7683 7684 7685 (2) (2) &lt;2) (2) o (2) (2) &lt;2) (2) (2) (2) (2) (2) 1 845,1 3 690,2 288,3 576,6 3 058,9 6 117,8 1 059,0 2 904,1 4 749,2 1 059,0 1 347,3 24. 8 . 92 Official Journal of the European Communities No L 242/7 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I \  1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 &lt;2) o o o 1 635,6 1 059,0 4117,9 7 176,8 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product . O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 242/8 Official Journal of the European Communities 24 . 8 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl ll ,  100 kg live weight  0102 90 10 I o  1 348,4 0102 90 31 o  1 348,4 0102 90 33 o  1 348,4 0102 90 35 \ 0)  1 348,4 0102 90 37 II  1 348,4 ll  100 kg net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 o  2 562,0 2 562,0 2 562,0 2 562,0 2 049,6 2 049,6 3 074,4 3 074,4 2 049,6 3 505,9 2 278,8 2 278,8 0202 20 30 02-1 02-1 02-1 7014 7018 7019 o  364,6 364,6 1 823,1 0202 20 50 02-1 02-1 02-1 7014 7018 7019 o  569,7 569,7 2 848,5 0202 20 90 0202 30 10 0202 30 50 o (2) oo  1 823,1 2 848,5 2 848,5 0202 30 90 02-2 02-2 7034 7038 o  569,7 2 848,5 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90  3 505,9 2 848,5 2 049,6 2 926,1 2 926,1 2 926,1 1602 50 10 16-4 16-4 16-4 7330 7331 7332  2 926,1 1 752,9 1 173,1 1602 90 61 16-4 7332 ll  1 173,1 Official Journal of the European Communities No L 242/924. 8 . 92 (*) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and motded yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 242/ 10 Official Journal of the European Communities 24 . 8 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \  100 kg  0401 0402 10 11 04-1 7058 a + c a+ e 1 529,4 0402 10 19 04-3 04-3 04-3 7059 7079 7222  952,8 1 529,4 0402 10 91 04-4 7089 d + f d + f 0402 10 99 04-4 7089 d+f d + f 0402 21 11 04-2 7744 a + c a+c 0402 21 17 04-6 04-6 04-6 7098 7114 7224 a+c 952,8 a + c 0402 21 19 04-2 7744 ' a+c a + c 0402 21 91 04-2 7744 a+c a+c 0402 21 99 04-2 7744 a + c a+c 0402 29 04-2 7744 a + c+f a+c+ f 0402 91 04-2 7744 a+c a + c 0402 99 04-2 7744 a + c+f a+c+f 0403 10 02 04-2 7744 a+c a+c 0403 10 04 04-2 7744 a+c a+c 0403 10 06 04-2 7744 a + c a+c 0403 10 12 04-2 7744 a + c+f a+c + f 0403 10 14 04-2 7744 a + c + f a+c + f 0403 10 16 04-2 7744 a + c+f a + c + f 0403 10 22 04-2 7744 a + c a+c 0403 10 24 04-2 7744 a+c a + c 0403 10 26 04-2 7744 a + c a + c 0403 10 32 04-2 7744 a + c+f a+c + f 0403 10 34 04-2 7744 a + c+f a+c+ f 0403 10 36 04-2 7744 a + c+f a+c + f 0403 90 11 04-5 04-5 04-5 7093 7097 7223  952,8 1 529,4 0403 90 13 04-6 04-6 04-6 7098 7114 7224 a+c 952,8 a+c 0403 90 19 04-2 7744 a+c a + c 0403 90 31 04-4 7089 d + f d + f 0403 90 33 04-2 7744 \ a + c + f a+c+ f 0403 90 39 04-2 7744 a+c+f a + c + f Official Journal of the European Communities No L 242/ 1124. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl l  100 kg  0403 90 51 04-2 7744 a + c a + c 0403 90 53 04-2 7744 a + c a + c 0403 90 59 04-2 7744 a + c a+c 0403 90 61 04-2 7744 a+c+f a + c + f 0403 90 63 04-2 7744 a+c+f a + c+f 0403 90 69 04-2 7744 a + c+f a + c+f 0404 90 11 04-2 7744 a+c a + c 0404 90 13 04-2 7744 a+c a + c 0404 90 19 04-2 7744 a+c a + c 0404 90 31 04-2 7744 a+c a+c 0404 90 33 04-2 7744 I a+c a + c 0404 90 39 04-2 7744 a+c a + c 0404 90 51 04-2 7744 a+c+f a + c+f 0404 90 53 04-2 7744 a+c+f a + c+f 0404 90 59 04-2 7744 a+c+f a + c + f 0404 90 91 04-2 7744 a+c+f a+c+f 0404 90 93 04-2 7744 a+c+f a + c + f 0404 90 99 04-2 7744 a + c+f a+c+ f 0405 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 bxcoef b x coef b x coef b b x coef 881,7 903,7 1 279,5 1 311,4 1 390,9 1 425,7 2 533,6 2 596,9 b x coef b x coef b x coef b b x coef 0406 10 20 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7226 7227 7228 7229 7230 7231 7232  1 901,7 2 171,4 1 307,4 1 701,3 594.3 864.4 0406 10 80 04-8 04-8 04-8 04-8 7226 7228 7230 7232  2 171,4 1 701,3 864,4 0406 20 10 \   0406 20 90 04-9 04-9 7233 7234 I  2 171,42 944,2 No L 242/12 Official Journal of the European Communities 24. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I II 1  100 kg  0406 30 10 04-10 04-10 04-10 04-10 04-10 7235 7236 7237 7238 7239  780,8 1 145,3 1 666,4 1 976,2 0406 30 31 04-10 04-10 04-10 04-10 7235 7236 7237 7238  780,8 1 145,3 1 666,4 0406 30 39 04-10 04-10 04-10 7235 7238 7239  1 666,4 1 976,2 0406 30 90 \ Il  1 976,2 0406 40 00 04-11 04-11 7240 7241  2 055,4 0406 90 11 04-12 04-12 04-12 04-12 04-12 04-12 7242 7243 7244 7245 7246 7247  1 701,3 1 901,7 2 171,4 1 307,4 1 701,3 0406 90 13 04-13 04-13 7248 7250  2 541,3 0406 9015 04-13 04-13 7248 7250  2 541,3 0406 90 17 04-13 04-13 04-13 7248 7249 7250  1 701,3 2 541,3 0406 90 19 l Il   0406 90 21 04-14 04-14 7251 7252  2 328,7 0406 90 23 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 25 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 27 04-15 04-15 04-15 04-15 7254 7255 7256 7257  1 901,7 2 171,4 1 307,4 Official Journal of the European Communities No L 242/ 1324 . 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pia Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl II  100 kg  0406 90 27 04-15 7258  1 701,3 0406 90 29 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 31 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 1 901,7 2 171,4 1 307,4 1 701,3 0406 90 33 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 35 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 37 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 39 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 50 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258  1 901,7 2 171,4 1 307,4 1 701,3 0406 90 61 0406 90 63 0406 90 69  2 944,2 0406 90 73 04-16 04-16 7259 7274 1 901,7 No L 242/ 14 Official Journal of the European Communities 24. 8 . 92 Posmve Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2 171,4 1 307,4 1 701,3 1 901,7 2 171,4 1 307,4 1 701,3 1 901,7 2 171,4 1 307,4 1 701,3 1 901,7 2 171,4 1 307,4 1 701,3 1 901,7 2 171,4 1 307,4 1 701,3 1 901,7 2 171,4 1 307,4 1 701,3 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 0406 90 93 0406 90 99 2309 10 15 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 1 901,7 2 171,4 1 307,4 1 701,3 594.3 864.4 2 171,4 1 701,3 864.4 184.5 369,0 553,5 691,9 No L 242/ 1524 . 8 . 92 Official Journal of the European Communities Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  2309 10 15 2309 10 19 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 775.0 830,3 28,8 57.7 86,5 108.1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 184,5 369,0 553,5 691,9 775.0 830,3 28.8 57.7 86,5 108.1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 184,5 369,0 553,5 691,9 775.0 830,3 28.8 57,7 86,5 108.1 121,1 2309 10 39 No L 242/16 Official Journal of the European Communities 24. 8 . 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 2309 10 39 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 184,5 369,0 553,5 691,9 775.0 830,3 28,8 57.7 86,5 108.1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 184,5 369,0 553,5 691,9 775.0 830,3 28.8 57,7 86,5 108.1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 2309 10 70 24. 8 . 92 Official Journal of the European Communities No L 242/ 17 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN codc Table Additionalcode Notes Belgium/ Luxem ­ bourg Pu Esc Bfrs/Lfrs Dkr Li: FF Dr £ IrlDM F1 £ 100 kg  2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 184,5 369,0 553,5 691,9 775.0 830,3 28,8 57.7 86,5 108.1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 184,5 369,0 553,5 691,9 775.0 830,3 28.8 57,7 86,5 108.1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 184,5 369,0 553,5 691,9 775,0 830,3 2309 90 49 No L 242/18 Official Journal of the European Communities 24. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France ( Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \  100 kg  2309 90 49 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  28,8 57,7 86,5 108,1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  184,5 369,0 553,5 691,9 775.0 830,3 28,8 57,7 86,5 108.1 121,1 129.7 305,9 611.8 917,7 1 147,1 1 284,7 1 376,5 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579  184,5 369,0 553,5 691,9 775.0 830,3 28,8 57,7 86,5 108.1 121,1 129,7 305,9 24.8.92 Official Journal of the European Communities No L 242/ 19 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885  611,8 917,7 1 147,1 1 284,7 1 376,5  % milk fat/ 100 kg product  - a b  28,3 31,0  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  c  13,1  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d l  15,3  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e  1,2 I  #/o sucrose/100 kg product  f  5,2 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic div matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weightofthese products and the lactose content ofthe addedwhey. 24. 8 . 92No L 242/20 Official Journal of the European Communities PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 o 1 430,8 \ 22-5 7432 0 1 430,8 22-5 7434 o 61,7 22-5 7587 o 1 430,8 22-5 7588 &lt;*&gt; l 61,7 2204 21 29 22-6 7438 o 1 002,4 22-6 7439 o 1 002,4 22-6 7441 (') 61,7 22-6 7589 o 1 002,4 22-6 7590 0 61,7 2204 21 35 22-8 7449 o 1 430,8 22-8 7451 0 61,7 22-8 7591 o 1 430,8 22-8 7592 o | 61,7 2204 21 39 22-9 7455 0 1 002,4 22-9 7457 o 61,7 22-9 7593 o 1 002,4 22-9 7594 o 61,7 2204 29 10 22-3 7426 o 61,7 2204 29 25 22-11 7478 o 1 430,8 22-11 7479 o 1 430,8 22-11 7480 o 1 430,8 22-11 7481 o 1 430,8 22-11 7483 o 61,7 22-11 7595 o 1 430,8 22-11 7596 o 61,7 2204 29 29 22-12 7487 o 1 002,4 l 22-12 7488 o 1 002,4 22-12 7490 o I 61,7 I 22-12 7597 o 1 002,4 l 22-12 7598 0 61,7 2204 29 35 22-14 7498 o 1 430,8 22-14 7499 (2) 1 430,8 22-14 7518 o 61,7 22-14 7599 O 1 430,8 24. 8 . 92 Official Journal of the European Communities No L 242/21 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pea Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 C) 61,7 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 (") (') o C) 1 002,4 61,7 1 002,4 61,7 (') Per °/o vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). o hi. 24. 8 . 92No L 242/22 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code DM F1 Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Iri  100 kg  431,7 431,7 431,7 431,7 431,7 431,7 431,7 431,7 518,3 518,3 518,3 C&gt; O O  100 kg of dry matter  518,3 518,3 518,3 °/o sucrose content and 100 kg net 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 5,183 5,183 5,183  100 kg of dry matter - 518,3 °/o sucrose content and 100 kg net 3 J ) y 3 » i 5,183 5,183 5,183 5,183 5,183 5,183 5,183  100 kg of dry matter  518,3 °/o sucrose content and 100 kg net o o o 5,183 5,183 5,183 24. 8 . 92 Official Journal of the European Communities No L 242/23 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in tne case of exports. Official Journal of the European Communities 24 . 8 . 92No L 242/24 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Iuiy DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir  100 kg  1 376,5 1 534,7 2 167,4 1 376,5 1 534,7 2 167,4 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 1010 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 » * » * * * * 7632 » 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 # * * * * » * * * 7832 * ¢ Official Journal of the European Communities No L 242/2524. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  100 kg  1806 90 19 1806 90 31 1806 90 39 18-1 18-1 18-3 * * * 1806 90 50 18-3 18-3 * 7632 I 1806 90 60 18-4 » 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 * II 1902 11 10 1902 11 90 1902 1911 1902 19 19 1902 19 90 1902 40 10 1903 00 00   1905 30 11 19-1 » 1905 30 19 19-1 » II 1905 30 30 19-1 * 1905 30 51 19-1 * II 1905 30 59 19-1 » II 1905 30 91 19-1 * Il 1905 30 99 19-1 * II 1905 40 00 19-3 19-3 19-3 7633 7634  1905 90 40 19-1 * 1905 90 45 19-1 » II 1905 90 55 19-1 * II 1905 90 60 19-1 * 1905 90 90 19-1 * II 2101 10 99 21-2 » 2101 20 90 21-2 * Il 2105 00 10   2105 00 91 21-3 21-3 6585 7585 \   2105 00 99 21-4 21-4 6586 7586 \   2106 10 90 21-2 * 2106 90 99 21-1 21-1 21-1 21-1 21-1 * 7001 7002 7003 7004   No L 242/26 Official Journal of the European Communities 24 . 8 . 92 Positive Negative Germany Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  21-1 21-1 21-1 21-1 2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7635 7636 7637 7642 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 24. 8 . 92 Official Journal of the European Communities No L 242/27 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ I \  100 kg   7036 7037 7040 7041 7042 7043 7044 7045  881,3 1011,9  7046 7047 7048 7049 7050 7051 7052 7053 7055  844,0 937.3 1 067,9 907.4 1 000,7  7056 7057 7060 7061 7062 7063 7064 7065 7066  878,1 976,0 1 032,3 1 144,3 1 242,2 1 335,5 1 466,1 1 088,3 1 200,3  7067 7068 7069 7070 7071 7072 7073 7075  ¢ 1 298,2 1 391,5 1 522,1 1 151,7 1 263,7 1 361,6 1 454,9 1 220,3 '  7076 7077 7080 7081 7082 7083 7084  1 332,3 1 430,2 2 009,6 2 121,6 2 219,5 2 312,8 2 443,4  7085 7086 7087 7088  2 065,6 2 177,6 2 275,5 2 368,8 No L 242/28 Official Journal of the European Communities 24. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ I \ \  100 kg   7090 7091 7092 7095 7096  2 129,0 2 241,0 2 338,9 2 197,6 2 309,6  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 C) o 0) C) C) o 0) o o o o    7111 7112 7113 7115 7116 7117 7120 7121 7122 C) o o o o o C) o (')    7123 7124 7125 7126 7127 7128 7129 7130 7131 o o C) (l) o C) o 0)   7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 o O ( ¢) o (l) o (l) o o o C)  858,1 951,4 1 082,0 24 . 8 . 92 Official Journal of the European Communities No L 242/29 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  100 kg   7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 C) C) o C) C) o C) o o  914.1 1 007,4 1 138,0 879,6 977,5 1 070,8 836.2 948,2  7157 7160 7161 7162 7163 7164 7165 C) (') C) C) o o o  1 046,1 1 102,4 1 214,4 1 312,3 1 405,6 1 536,2 1 158,4  7166 7167 7168 7169 7170 7171 7172 7173 7175 O 0) C) C) C) o o C) o  1 270,4 1 368,3 1 461,6 1 592,2 1 221,8 1 333,8 1 431,7 1 525,0 1 290,4  7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 C) C) O C) (') o o (l) C) o  1 402,4 1 500,3 2 079,7 2 191,7 2 289,6 2 382,9 2 135,7 2 247,7 2 345,6 2 438,9  7190 7191 7192 7195 7196 7200 7201 7202 7203 C) o C) C) C) C) C) C) o  2 199,1 2311,1 2 409,0 2 267,7 2 379,7 No L 242/30 Official Journal of the European Communities 24. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 P » Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \\L  100 kg   7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 o C) C) o C) o (l) C) C) o  - 905,9 831,3 961,9 894,7  7215 7216 7217 7220 7221 7260 7261 7262 7263 C) o o o C) C) C) o o  870,0 840,9 1 117,5 1 229,5 1 327,4 1 420,7  7264 7265 7266 7267 7268 7269 7270 7271 0 O o (') (') C) o o '  1 551,3 1 173,5 1 285,5 1 383,4 1 476,7 1 607,3 1 236,9 1 348,9  7272 7273 7275 7276 7300 7301 7302 7303 7304 o (0 o ( ¢) ( l) (') C) C) C)  1 446,8 1 540,1 1 305,5 1 417,5 838,6 931,9 1 062,5  7305 7306 7307 7308 7309 7310 7311 7312 7313 C) o 0 C) o o o C) C)  894,6 987,9 1 118,5 860,1 958,0 1 051,3 24. 8 . 92 Official Journal of the European Communities No L 242/31 CN code Table Additionalcode Notes Positive Negative Geimany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  100 kg   7315 m    7316 C)  928,7  7317 7320 0) (')  1 026,6 885,5  7321 C)  997,5  7360 0)  1 211,0  7361 7362 7363 C) O C)  1 323,0 1 420,9 1 514,2  l 7364 C)  1 644,8  7365 C)  1 267,0  I 73667367 C)/1\  1 379,01 476,9  l 7368 C)  1 570,2  l 7369 C)  1 700,8  l 7370 C)  1 330,4  I 73717372 c&gt;o  1 442,41 540,3  I 73737375 C)C)  1 633,61 399,0  7376 C)  1 511,0  7378 C)  1 467,8  7400 o    7401 (')  895,8  l 7402 C)  993,7  7403 C)  1 087,0  7404 C)  1 217,6  7405 O  839,8  7406 C)  951,8  7407 7408 0) C)  1 049,7 1 143,0  7409 7410 O C)  1 273,6 903,2  7411 C)  1 015,2  7412 7413 C) C)  1 113,1 1 206,4  7415 7416 (') C)  971,8 1 083,8  7417 C&gt;  1 181,7  7420 C)  1 040,6 I 74217460 C) o 1 152,6 1 290,7  7461 C)  1 402,7  7462 C)  1 500,6  7463 C)  1 593,9 No L 242/32 Official Journal of the European Communities 24 . 8 . 92 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg C) (') C) C) C) C) (') C) o C) C) C&gt; C) C) O (') C) (l) O C1) C) C) O o C) C) C) C) C) C) C) o C) o C) C) C) C) (') C1) o o C1) C) 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 1 724,5 1 346,7 1 458,7 1 556,6 1 649,9 1 410,1 1 522,1 1 620,0 1 478,7 1 590,7 906,1 1 018,1 1 116,0 1 209,3 1 339,9 962,1 1 074,1 1 172,0 1 265,3 1 395,9 1 025,5 1 137,5 1 235,4 1 328,7 1 094,1 1 206,1 1 304,0 1 162,9 1 274,9 1 362,1 1 529,2 1 572,0 1 665,3 1 795,9 1 418,1 1 530,1 1 628,0 1 721,3 1 481,5 1 593,5 1 691,4 1 550,1 1 662,1 1 366,0 1 478,0 24. 8 . 92 Official Journal of the European Communities No L 242/33 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 C) C) C) (') C) 0 o C) C) 0) o C) /n o C) C) 0) o o C) C) C) C) &lt;*) o C) o C) C) 0 C) o C) C) o C) o C) C) C) C) C) C) 1 575,9 1 669,2 1 799,8 1 422,0 1 534,0 1 631,9 1 725,2 1 855,8 1 485,4 1 597,4 1 695,3 1 788,6 1 554,0 1 666,0 1 622,8 1 574,8 1 686,8 1 784,7 1 878,0 1 630,8 1 742,8 1 840,7 1 934,0 1 694,2 1 806,2 1 904,1 1 762,8 1 874,8 1 472,4 1 584,4 1 682,3 1 775,6 1 528,4 1 640,4 1 738,3 1 831,6 1 591,8 1 703,8 1 801,7 1 660,4 1 772,4 1 893,1 2 005,1 2 103,0 1 949,1 Official Journal of the European Communities 24 . 8 . 92No L 242/34 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \ l  100 kg   7746 7747 7750 7751 7758 c&gt; 0) C) o  2 061,1 2 159,0 2 012,5 2 124,5  7759 7760 7761 7762 7765 7766 7768 o c&gt; C) (') o  2 313,8 2 425,8 2 523,7 2 369,8 2 481,8  7769 7770 7771 7778 7779 7780 7781 7785 7786 c&gt; o o o o C)  2 433,2 2 545,2 834,9 946,9 2 734,5 2 846,5 2 790,5 2 902,5  7788 7789 7798 7799 7800 7801 7802 7805 o o  1 289,1 1 401,1 2 863,0 2 975,0 3 072,9 2 919,0  7806 7807 7808 7809 7810 7811 7818 7819 C) O c&gt; C)  3 031,0 3 128,9 2 982,4 3 094,4 905,0 1 017,0  7820 7821 7822 7825 7826 7827 7828 7829 C) o 0) C) (') o C) C)  2 933,1 3 045,1 3 143,0 2 989,1 3 101,1 3 199,0 1 359,2 1 471,2 No L 242/3524. 8 . 92 Official Journal of the European Communities Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  3 052,5 3 164,5 1 374,3 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 O C) O C) O C) C) 0) o o C) C) C) C) C) o C) C) o C) C) C) C) C&gt; C) C) C) C) (') o C) C) C) (') C) V) C) C) (') C) o C) o o C) No L 242/36 Official Journal of the European Communities 24. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pw Esc £ Bfrs/Lfrs Dkr Lit FF Dr  £ Irl \ \ \  100 kg   7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 o o c&gt; c&gt; o o C) o C) 0 __   7915 7916 7917 7918 7919 7940 7941 7942 C) 0) C) o C) C) c&gt; (')   7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 0 C) o o o (') Q O o o 1 901,2826,6 957,2  7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 ( l) (l) C) o C) C) (l) (l) ( l) o  890,0 865,3 836,2 887,7 981,0  7964 7965 7966 7967 7968 7969 7970 o (l) (') o C) C) (')  1 111,6 845,8 943,7 1 037,0 1 167,6 No L 242/3724. 8 . 92 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  100 kg   7971 o  909,2  7972 C)  1 007,1  7973 o  1 100,4  7975 C)  865,8  7976 o  977,8  7977 0  1 075,7  7978 (')  934,6  7979 o  1 046,6  7980 C)  1 051,7  7981 o  1 163,7  7982 o  1 261,6  7983 o  1 354,9  7984 c&gt;  1 485,5  7985 o  1 107,7  l 7986 o  1 219,7  7987 o  1 317,6  7988 o  1 410,9  7990 O  1 171,1  7991 o  1 283,1  7992 O  1 381,0  7995 o  1 239,7  7996 o  1 351,7 l Amounts to be deducted -lI 51xx I 34,0  52xx l  71,8  53xx I  114,9  ' l 54xx \  158,8  55xx l  226,5  56xx \  328,4  l 570x l  509,6  l 571x \  509,6  572x l  713,5  573x \  713,5  574x I  917,3  5750  917,3  5751  917,3  5760  1 121,1  5761  1 121,1  5762  1 121,1  5765  1 121,1  5766  1 121,1  5770  1 121,1  5771  1 121,1 No L 242/38 Official Journal of the European Communities 24. 8 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   5780  1 325,0  5781  1 325,0  5785  1 325,0  5786  1 325,0  579x  34,0  5808  34,0 5809 \  34,0  5818 \  34,0  \ 5819 I  34,0  \ 582x \  34,0  \ 5830 \  34,0  \ 5831 \  34,0  \ 5838  71,8  \ 584x \  71,8 ¢  \ 585x l  71,8  I 586x  114,9  \ 587x  114,9  590x l  158,8  II 591x \  158,8  Il 594x  226,5  \ 595x \  226,5  I 596x  328,4  597x  328,4  598x \  509,6  599x \  509,6 Amounts to be deducted 61xx 31,0  62xx  65,4  63xx  104,7  64xx  144,7  65xx  206,4  66xx I  299,2  670x \  464,3  67 lx  464,3  672x \  650,0  673x  650,0  674x  835,8  6750 \  835,8  6751 I  835,8  6760  1 021,5  \ 6761 \  1 021,5  l 6762 l  1 021,5  6765 l  1 021,5 24. 8 . 92 Official Journal of the European Communities No L 242/39 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl l \ l  100 kg  l l  6766 6770 6771 6780 6781 6785  1 021,5 1 021,5 1 021,5 1 207,2 1 207,2 1 207,2  6786 679x 6808 6809 6818 6819  1 207,2 31,0 31,0 31,0 31,0 31,0  682x 6830 6831 6838 684x 685x 686x 687x  31,0 31,0 31,0 65,4 65,4 65,4 104,7 104,7  690x 691x 694x 695x 696x 697x 698x 699x  144,7 144,7 206,4 206,4 299,2 299.2 464.3 464,3 » No L 242/40 Official Journal of the European Communities 24 . 8 . 92 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of. glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. Official Journal of the European Communities No L 242/41 £4 . ». 92 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1509 10 10 15-1 15-1 15-1 7298 7299 7314 2 093,1 2 093,1 1 514,6 1509 10 90 15-2 15-2 15-2 7709 7713 7714 ' 2 340,3 1 761,8 1 761,8 1509 90 00 15-3 15-3 15-3 7717 7718 7719 2 302,5 1 724,0 1 724,0 1510 00 10 15-4 15-4 15-4 7724 7729 7733 885,3 885,3 306,8 1510 00 90 15-5 15-5 15-5 7734 7737 7738 1 080,1 501,6 501,6 No L 242/42 Official Journal of the European Communities 24. 8 . 92 ANNEX II Monetary coefficients Member States Products Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,022 1,022 1,034 1,034 0,975 0,975 1,022 1,022 1,034 1,034 0,975 0,975 1,093 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,022 1,022 1,022 1,022 1,034 1,034 1,034 1,034 0,975 0,975 0,975 0,975 1,043